DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1,2 and 4-7 are objected to because of the following informalities:  The claims recite “Elman neural network model” and “Elman neural network. The said limitations should be amended to be the same for consistency. Similar objections are also made for Kalman filter mathematical model and Kalman filter. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.        Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 7, we recognize that the limitations “establishing an Elman neural network model and selecting a hidden layer transfer function of the Elman neural network, designing an Elman learning algorithm, establishing a tight-integrated Kalman filter mathematical model, when the GNSS signals are available, the neural network works in a training mode, a three-dimensional position information output by an inertial navigation system is used as input samples for training the neural network designed in the step 2, a compensation value of an inertial navigation error output after a fusion of the Kalman filter established in step 3 is used as expected output samples for training the network, and the input samples and the expected output samples are brought into the Elman neural network established in the step 2 for training the Elman neural network, when errors between actual outputs of the Elman neural network and the expected output samples are more than a predetermined threshold, an updated value of a network weight is obtained by cyclically using the Elman neural network algorithm designed in step 2 until the errors between the actual outputs of the network and the expected outputs are less than the predetermined threshold, and when the GNSS signals are blocked, the neural network works in a prediction mode; a navigation position information output by the inertial navigation system is used as the input of the network trained by the step 4, an error of the inertial navigation system is predicted by the neural network model trained by the step 4, and a corrected navigation information is obtained by correcting the navigation output of the inertial navigation system by the error predicted by the neural network model,” are abstract ideas, as they involve usage of mathematical concept. Similar rejections are made for dependent claims. 
          Additionally, the claim broadly recites “the neural network model,” “Elman learning algorithm”, “tight-integrated Kalman mathematical model” but the claims do not further recite any further details in regard to said models and algorithm. Such broadly recited limitations raises a serious preemption issue that is the primary concern of the 101 eligibility (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself. See also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way. Such broadness of the claimed invention, would result in pre-emption issue, and as such, the 35 USC 101 rejection is maintained (see McRo, 120 USPQ2d 1091, 837 F.3d 1299 (2016), Id., at 1101-1102, “”It is self-evident that genus claims create a greater risk of preemption thus implicating the primary concern driving the 101….The preemption concern arises when the claims are not directed to specific invention....")
         With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claim 7 additionally recite the limitations” a GNSS receiver for receiving GNSS signals, an INS receiver for receiving INS signals, and a processor”, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and recitation of general-purpose computer for implementing the abstract idea. The claims do not improve the functioning of any processor or devices. 
In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claim 7 additionally recite the limitations” a GNSS receiver for receiving GNSS signals, an INS receiver for receiving INS signals, and a processor”, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and recitation of general purpose computer for implementing the abstract idea that are well-understood, routine and conventional. As such, the claims do not provide additional elements that are significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higgins, et al., US-PGPUB, 20180348250 “Flight Parameter Prediction Using Neural Network.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865